department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 mjlew gl-129160-00 uilc memorandum for abbey b garber associate area_counsel sbse from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject offer_in_compromise this memorandum refers to your request for advice dated date this document is not to be cited as precedent issue whether the internal_revenue_service can accept an offer_in_compromise submitted by one of the general partners to compromise his individual derivative share of the employment_tax obligations of the partnership conclusion the internal_revenue_service may not accept an offer_in_compromise submitted by one of the general partners to compromise his individual derivative share of the employment_tax obligations of the partnership the employment_tax obligations of the partnership represent a single liability assessed against the partnership entity the partnership_liability is the only liability subject_to compromise and any compromise of this liability must involve a thorough analysis of the partnership assets and the assets of the other general partners facts the information provided by your office indicates that is a general_partner of a now defunct partnership she is indebted to the united_states for outstanding federal_income_tax liabilities form_1040 sole_proprietorship employment_tax liabilities form and partnership liabilities the partnership liabilities represent gl-129160-00 employment_tax obligations of the partnership for the first and second quarters of submitted an offer_in_compromise intended to cover her personal income_tax and sole_proprietorship employment_tax liabilities as well as her portion of the partnership’s employment_tax obligations she also signed a co-obligor letter agreeing that the compromise of the outstanding partnership taxes is for her liability only and that the service is free to collect the remaining debt from the other general_partner s you requested our advice as to whether the government can accept an offer_in_compromise submitted by the general_partner to compromise her individual derivative share of the partnership employment_tax liabilities without also considering the value of the assets of the partnership and the other general_partner s discussion the offer_in_compromise handbook irm addresses the liabilities of a partnership and provides as follows the amount that must be offered to compromise a partnership tax_liability must include the maximum collection potential for the partnership and all general partners secure collection information statements from the partnership and all partners before beginning your analysis the handbook however offers no specific guidance with regard to a derivative portion of a partnership’s employment_tax liabilities the partnership’s employment_tax liabilities arise when the partnership fails to pay certain taxes as required by the internal_revenue_code for example the partnership as an employer is required to pay withheld income taxes sec_3403 withheld federal_insurance_contributions_act fica_taxes sec_3102 employer’s share of fica_taxes sec_3111 and federal_unemployment_tax_act futa taxes sec_3301 under texas state law the general partners are jointly and severally liable for the partnership’s debts and obligations including its employment_tax obligations see tex the partnership is considered an employer for purposes of income_tax_withholding pursuant to sec_3401 the term person referenced in sec_3401 includes an individual trust estate partnership_association company or corporation sec_7701 in addition for purposes of the fica and futa provisions employer is defined the same as in sec_3401 see 419_us_43 gl-129160-00 civ stat ann art 6132b-dollar_figure however there is no provision in the internal_revenue_code with regard to the general partners’ individual liability for these tax obligations their liability stems from state law it is important to note that although the general partners are jointly and severally liable for the unpaid debts of the partnership under state law the actual partnership employment_tax liability is a single liability assessed once against the partnership and owed by the partnership itself state law allows the service to collect the debt from the general partners but that ability to collect does not alter the nature of the employment_tax liability - it remains a singular debt for which the partnership entity is primarily liable liability for this debt is not based on the internal revenue laws the internal_revenue_code does not provide that the partnership employment_tax liabilities are joint_and_several consequently there is no individual partnership employment_tax liability for the general_partner to compromise under the internal_revenue_code under sec_7122 the secretary has the authority to compromise any case arising under the internal revenue laws a case is defined to be a civil or criminal liability see temp sec_301_7122-1t a the liability at issue in this case is that of the partnership again as a general_partner does not have an individual liability for partnership employment_taxes under the internal revenue laws only under state law however because she is a general_partner she can bind the partnership to a compromise of the partnership_liability see tex civ stat ann art 6132b-dollar_figure the offer_in_compromise in this case may be considered to be an offer to compromise the partnership_liability submitted by the general_partner on behalf of the partnership if makes this offer in her capacity as a general_partner and it is accepted as such then it is binding not just on the partner submitting the offer but also on the partnership the government and all the other partners see temp sec_301_7122-1t d accordingly if the offer_in_compromise submitted by is accepted it would serve to compromise the partnership_liability and it would be binding on the partnership all the partners and the government as indicated above a co-obligor agreement would not be effective to preserve the service’s right to proceed against the other general_partner s for the full amount of the employment_tax debt the other partners would be liable only for the unpaid portion of the compromise reached with in order to protect the government’s interest as part of your analysis of whether or not to accept the offer_in_compromise the collection potential of the other partners and the partnership must be considered based on the information provided it is not known if there are other general partners or the circumstances surrounding the dissolution of the defunct partnership if there was a dissolution we recommend that appropriate action be taken to ascertain the value of the other general partners’ assets at this time either for the purpose of assisting with a new offer or for collection gl-129160-00 purposes since the offer_in_compromise submitted by in its present form is not acceptable the service may seek to collect the outstanding partnership debt from the other general partners in the event that the value of the assets of the partnership and the other general partners is not ascertainable either because the other partners are uncooperative their whereabouts are not known or for some other reason the service of course is not required to accept an offer_in_compromise for the partnership_liability the service may seek to collect the outstanding partnership debt administratively as it deems appropriate another option is that the service may entertain an offer_in_compromise submitted by that includes only her personal income_tax liabilities form_1040 and the sole_proprietorship employment_tax liabilities form since she is not individually liable for the partnership employment_tax liabilities under the internal revenue laws an offer_in_compromise submitted by her need not include that liability in order to be considered an acceptable offer if you have any questions please contact the attorney assigned to this case at in accordance with sec_7122 an offer_in_compromise is a discretionary collection tool and is used if the service deems a compromise to be in the best interests of both the taxpayer and the government policy statement p-5-100 in any situation where the commissioner does not believe that a compromise can be constructed so as to adequately protect the interests of the government it is within his discretion to exercise other collection methods normally an offer_in_compromise must include all outstanding tax_liabilities under the internal revenue laws of the individual or entity submitting the offer irm
